                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,
 LLC,
           Plaintiff
                                                          JURY TRIAL DEMANDED
 v.
 HUAWEI DEVICE CO., LTD.,
 HUAWEI DEVICE USA, INC.,                            C.A. NO. 2:21-cv-00040-JRG

               Defendants.                           LEAD CONSOLIDATED CASE

 SAMSUNG ELECTRONICS CO., LTD.                       C.A. NO. 2:21-cv-00041-JRG
 AND SAMSUNG ELECTRONICS AMERICA,
 INC.,
          Defendants.

           JOINT MOTION TO AMEND THE DOCKET CONTROL ORDER

       The parties have met and conferred regarding a proposed Amended Docket Control Order

and hereby request entry of the agreed Second Amended Docket Control Order, attached as Exhibit

1.

Dated: July 8, 2021                        Respectfully submitted,
                                           By: /s/ Fred I. Williams
                                           Fred I. Williams
                                           Texas State Bar No. 00794855
                                           Michael Simons
                                           Texas State Bar No. 24008042
                                           WILLIAMS SIMONS & LANDIS PLLC
                                           327 Congress Ave., Suite 490
                                           Austin, TX 78701
                                           Tel: 512-543-1354
                                           fwilliams@wsltrial.com
                                           msimons@wsltrial.com

                                           Todd E. Landis
                                           State Bar No. 24030226
                                           WILLIAMS SIMONS & LANDIS PLLC
                                           2633 McKinney Ave., Suite 130 #366
                                           Dallas, TX 75204
                                           Tel: 512-543-1357
                                           tlandis@wsltrial.com

                                              1
John Wittenzellner
Pennsylvania State Bar No. 308996
WILLIAMS SIMONS & LANDIS PLLC
1735 Market Street, Suite A #453
Philadelphia, PA 19103
Tel: 512-543-1373
johnw@wsltrial.com

Attorneys for Plaintiff
Gesture Technology Partners, LLC


/s/ Christopher W. Kennerly
Christopher W. Kennerly (TX Bar No. 00795077)
chriskennerly@paulhastings.com
Radhesh Devendran (pro hac vice)
radheshdevendran@paulhastings.com
PAUL HASTINGS LLP
1117 S. California Avenue
Palo Alto, CA 94304
Telephone: (650) 320-1800
Facsimile: (650) 320-1900

Allan M. Soobert
allansoobert@paulhastings.com
PAUL HASTINGS LLP
2050 M Street NW
Washington, D.C. 20036
Telephone: 202-551-1700
Facsimile: 202-551-1705

Elizabeth L. Brann
elizabethbrann@paulhastings.com
PAUL HASTINGS LLP
4747 Executive Drive, 12th Floor
San Diego, CA 92121
Telephone: (858) 458-3000
Facsimile: (858) 458-3005

Robert Laurenzi robertlaurenzi@paulhastings.com
PAUL HASTINGS LLP
200 Park Avenue
New York, NY 10166
Telephone: (212) 318-6000
Facsimile: (212) 319-4090

  2
Melissa R. Smith (TX Bar No. 24001351)
GILLAM & SMITH, LLP
303 S. Washington Ave.
Marshall, TX 75670
Telephone: (903) 934-8450
Facsimile: (903) 934-9257
melissa@gillamsmithlaw.com

Attorneys for Defendants Samsung Electronics Co.,
Ltd and Samsung Electronics America, Inc.


/s/ Bryan P. Clark
J. Mark Mann
State Bar No. 12926150
mark@themannfirm.com
G. Blake Thompson
State Bar No. 24042033
blake@themannfirm.com
MANN TINDEL & THOMPSON
201 E. Howard Street
903.657.8540
903.657.6003 (fax)
AND
Kent E. Baldauf, Jr. (PA ID No. 70793)
Bryan P. Clark (PA ID No. 205708)
THE WEBB LAW FIRM
One Gateway Center
420 Ft. Duquesne Blvd., Suite 1200
Pittsburgh, PA 15222
412.471.8815
412.471.4094 (fax)
kbaldaufjr@webblaw.com
bclark@webblaw.com

Attorneys for Defendants Huawei Device Co., Ltd.,
and Huawei Device USA, Inc.




  3
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 8, 2021 the undersigned caused a copy of the

foregoing document to be served on all counsel of record, via the Court’s CM/ECF system,

pursuant to the Federal Rules of Civil Procedure.

                                                    /s/ Fred I. Williams
                                                    Fred I. Williams



                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Defendants and counsel for Gesture

Technology Partners, LLC met and conferred, and all parties agree to filing the foregoing

document as a joint notice.

                                                    /s/ Fred I. Williams
                                                    Fred I. Williams
